Citation Nr: 0107388	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-06 856 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee Osgood-Schlatter disease with 
gonarthrosis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 and July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision rendered 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1998, a statement of the 
case was issued in March 1999, and a substantive appeal was 
received in March 1999.  

The Board notes that a March 1999 rating decision denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  A 
timely notice of disagreement was received, and a statement 
of the case was issued.  However, an appeal as to this issue 
was not completed by the filing of a timely substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991). 

The Board notes that although the veteran requested a 
personal hearing before the Board, he withdrew his hearing 
request in January 2000.


FINDINGS OF FACT

1.  Prior to April 7, 1998, the veteran's service-connected 
right knee Osgood-Schlatter disease with gonarthrosis was 
manifested by pain which limited motion from 0 to 120 
degrees, but not by recurrent subluxation or lateral 
instability. 

2.  From April 7, 1998, to October 1, 1998, a temporary total 
rating for convalescence was assigned for the veteran's 
service-connected right knee Osgood-Schlatter disease with 
gonarthrosis. 

3.  From October 1, 1998, the veteran's service-connected 
right knee Osgood-Schlatter disease with gonarthrosis has 
been manifested by generalized pain and tenderness with 
additional functional loss due to pain during flare-ups which 
more nearly approximates limitation of flexion to 45 degrees 
and extension to 20 degrees, but not by recurrent subluxation 
or lateral instability. 


CONCLUSIONS OF LAW

1.  Prior to April 7, 1998, the schedular criteria for 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected right knee Osgood-
Schlatter disease with gonarthrosis were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2000).

2.  From October 1, 1998, the schedular criteria for the 
assignment of a 30 percent disability rating for service-
connected right knee Osgood-Schlatter disease with 
gonarthrosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for Osgood-Schlatter disease of the right 
knee was established by rating decision in April 1975, and a 
noncompensable rating was assigned.  The rating was increased 
to 10 percent by rating decision in February 1988.  The June 
1998 rating decision (from which the present appeal arises) 
continued the 10 percent rating prior to April 7, 1998, 
assigned a temporary total evaluation of 100 percent from 
April 7, 1998 to July 31, 1998, and continued the 10 percent 
rating from August 1, 1998.  However, by rating decision in 
March 1999, the temporary total evaluation was extended 
through September 30, 1998, and a 20 percent rating was 
assigned effective October 1, 1998.  Accordingly, the Board 
must determine whether a rating in excess of 10 percent was 
warranted prior to April 7, 1998, and whether a rating in 
excess of 20 percent is warranted from October 1, 1998. 

At this point the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.

However, after reviewing the claims file, the Board concludes 
that there has already been substantial compliance with the 
new legislation.  The record includes numerous private and VA 
medical records pertinent to the period covered by the 
appeal.  It appears that all evidence identified by the 
veteran is of record.  Further, noting the complexity of the 
medical questions involved in this particular veteran's case, 
the RO has afforded the veteran VA examinations in June 1998, 
February 1999, November 1999, and March 2000.  The record 
also includes the veteran's October 1999 RO hearing testimony 
and written statements concerning the severity of his right 
knee disability.  Although the veteran indicated that he 
applied for and was denied disability benefits from the 
Social Security Administration, it appears that other 
disorders were involved as well and neither the veteran nor 
his representative have indicated that there are pertinent 
records from that agency which would add to the current 
record.  The medical evidence currently of record addresses 
and documents in detail the pertinent symptomatology.  Under 
the circumstances, the Board finds that the record as it 
stands is adequate to allow for equitable review of the issue 
on appeal and that no further action is necessary to meet the 
assistance/notice provisions of the new legislation.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, as is the case with the veteran's cervical spine 
claim, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Initially, the veteran's right knee disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which sets 
forth the rating criteria for recurrent subluxation or 
lateral instability.  Under this regulation, a 30 percent 
disability rating is assigned when severe, a 20 percent 
disability when moderate, and a 10 percent disability when 
slight.

The veteran has most recently been rated under limitation of 
motion criteria.  Under Code 5260, a noncompensable rating is 
for application where flexion is limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating (the highest available 
under this Code) is warranted where flexion is limited to 15 
degrees.  

Under Code 5261, a noncompensable rating is warranted for 
extension limited to 5 degrees, a 10 percent rating is 
warranted where extension is limited to 10 degrees, a 20 
percent rating is warranted where extension is limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees and a 50 percent rating (the 
highest available under this Code) is warranted for extension 
limited to 45 degrees.  

Also for consideration in the present case is whether a 
separate rating can be applied under Code 5257 for recurrent 
subluxation or lateral instability and under the limitation 
of motion codes.  As stated in two separate VA Office of the 
General Counsel Precedent Opinions (VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98), a claimant who has both degenerative 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  As the plain terms of 
those Codes suggest that they apply to different disabilities 
or at least to different manifestations of the same 
disability, "the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under section 4.14."  
VAOPGCPREC 23-97.

Turning to the record, the Board first finds that there is no 
basis for a rating in excess of 10 percent prior to April 7, 
1998.  Pertinent evidence, including February 1998 and March 
1998 VA treatment records showed no recurrent subluxation or 
lateral instability.  These reports showed no instability of 
the right knee.  Accordingly, although the RO rated the 
disability under Code 5257 at that time, the Board finds that 
such application was incorrect.  However, the end result is 
the same in that those medical records did show some 
limitation of motion and pain.  While extension was to 0 
degrees, flexion was limited to 120 degrees.  For comparison 
purposes, the Board notes that normal range of motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II.  However, the 
Diagnostic Codes 5260 and 5261 do not provide for the minimal 
compensation of 10 percent for limitation of motion unless 
motion of the knees is limited to 10 degrees of extension or 
45 degrees of flexion.  Nevertheless, Code 5003 for arthritis 
does allow for application of a 10 percent rating when there 
is limitation of motion objectively confirmed by certain 
symptomatology even if the actual limitation of motion is 
otherwise noncompensable under applicable limitation of 
motion criteria.  In other words, the Board finds that the 10 
percent rating in effect prior to April 7, 1998, was 
warranted, although the Board believes that Code referenced 
by the RO was not the correct one.  However, the Board finds 
that a rating in excess of 10 percent was not warranted prior 
to April 7, 1998, under either of the limitation of motion 
Codes.  Further, since there was no recurrent subluxation or 
lateral instability, evaluation under Code 5257 was not 
warranted.  

An April 1998 private operation report prepared by James D. 
Brodell, M.D., which explained the details of the surgery 
performed on the right knee, which consisted of an 
arthroscopic partial medial meniscectomy with an adjacent 
superficial chondroplasty and an open high tibial valgus 
osteotomy  A June 1998 VA orthopedic examination report 
recounts the relevant medical history.  Objectively, the 
veteran was seen using crutches and could only accomplish 
partial weight bearing on the right side.  It was noted that 
the right knee was recovering from recent surgery, with 
residual swelling, a lot of tenderness and soreness, and a 
prominent tibial tubercle on the right side.  He could barely 
extend the right knee to neutral, while flexion was to a 110 
degrees.  He was somewhat loose to medial testing, but 
anterior-posterior testing appeared to be stable.  The 
diagnosis included residual postoperative Osgood-Schlatter 
disease and high tibial osteotomy with degenerative arthritis 
of the right knee.  A contemporaneous VA radiology report 
revealed post-operative changes of the right knee with 
partial resection of the proximal shaft of the tibia and 
fibula with metallic plate and screws in the proximal shaft 
of the right tibia and fibula.  A follow-up August 1998 
medical record from Dr. Brodell notes that the veteran 
reported reduced pain since the operation.  Examination 
revealed full range of motion and no effusion, but a 
prominent tibial tuberosity remained.  Dr. Brodell 
recommended that the veteran could return to work.

As already noted, the veteran has been assigned a temporary 
total rating from April 7, 1998, to October 1, 1998, in 
consideration of the above-cited surgery and convalescence.

Turning to the evidence depicting the disability picture from 
October 1, 1998, on, the Board first notes that a November 
1998 private treatment record from a visit to Dr. Brodell 
shows that the right knee was unstable, achy, and exquisitely 
tender if bumped.  Although the knees moved reasonably well, 
the veteran walked with a limp.  Dr. Brodell commented that 
as a machinist it is required that the veteran spends a long 
time on his feet.  Due to his symptoms it has become more 
difficult for him to do his job.  Considering the fact that 
the veteran suffers from advanced osteoarthritis in the right 
knee, Dr. Brodell opined that he would not be able to return 
to his occupation as a machinist.  

A February 1999 VA orthopedic examination report recites the 
veteran's history of Osgood-Schlatter disease and 
degenerative arthritis in the right knee.  The veteran noted 
that he used a knee brace at times, but on the day of 
examination he used a cane to get around.  The veteran 
complained of right knee pain, stiffness, swelling, give-way, 
locking, fatigability, and lack of endurance.  Objectively, 
there was a prominent tibial tubercle, and he had generalized 
pain and tenderness throughout the right knee and pain with 
motion.  Range of motion was from 0 degrees to 125 degrees, 
actively and passively.  There was no effusion, but there was 
some medial joint looseness and anterior/posterior looseness, 
and mild crepitus.  The diagnosis was residual postoperative 
Osgood-Schlatter disease of the right knee with arthritis.  A 
contemporaneous VA radiology report revealed a suggestion of 
minimal degenerative arthritic changes in the right knee with 
a metallic plate and screws in the proximal shaft of the 
right tibia.  

A March 1999 treatment record from a private physician, 
Michael T. Ciletti, M.D., notes that the veteran has been 
treated by him for right knee osteoarthritis.  Dr. Ciletti 
noted that the veteran was experiencing difficulty walking 
even with the aid of a cane, and that the severity of his 
pain requires prescribed medication.  It was opined that the 
veteran is truly disabled due to extensive damage of the 
right knee, for which he will eventually need a right knee 
replacement.  

A May 1999 private treatment record notes the veteran's 
complaints of increased bilateral knee pain, worse on the 
right, causing more difficulty ambulating, even with a cane.  
The assessment was advanced osteoarthritis of the knees.  He 
was prescribed a wheelchair.  

A November 1999 orthopedic examination report recounts the 
relevant medical history and complaints concerning his right 
knee.  Objectively, the right knee exhibited tenderness upon 
palpation.  Range of motion was from 20 degrees of extension 
to 110 degrees of flexion, with pain (passive range of motion 
was from 5 degrees to 110 degrees, with pain).  The right 
lower extremity appeared stable, and there was no laxity 
detected.  However, McMurray's test could not be performed 
because he was unable to perform the necessary degree of 
flexion.  X-rays dated in April 1999 were reviewed.  The 
assessment was bilateral medial joint line gonarthritis 
resulting from varus knees, and bilateral tibial tubercle 
pain to palpation as a result of Osgood-Schlatter disease.  
The examiner made the following comments:  his past surgeries 
for the debridement of his tibial tubercle are a direct 
result of Osgood-Schlatter disease; his limitations due to 
Osgood-Schlatter disease are an inability to bear weight 
directly onto his knees; he suffers from gonarthrosis due to 
his alignment; and that he is status post tibial osteotomy 
due to his varus alignment.  

A January 2000 private medical record reveals that upon 
examination, there were hypertrophic changes involving the 
tibia tubercle, which elicited exquisite point tenderness.  
His ability to function was limited because he is unable to 
squat, bend, or kneel on the knees due to pain.  There was 
crepitus on passive flexion and extension, and he had 
difficulty trying to arise from the examination table due to 
pain.  

A February 2000 private medical record notes that the veteran 
complained of continued right knee pain.  Active range of 
motion of the right knee was from 45 degrees to 10 degrees 
(passive range of motion was from 45 degrees to 5 degrees).  
There was tenderness and swelling over the tibia tubercle, 
and he had a very difficult time getting on and off the 
examination table.  The assessment was bilateral knee 
osteoarthritis with Osgood-Schlatter disease, right knee 
worse than left.  The examiner also opined in an addendum 
that Osgood-Schlatter disease has aggravated other problems 
in the knees. 

A March 2000 VA orthopedic examination report notes the 
veteran's complaints that his right knee disability has 
continued to worsen, and that he mostly gets around outside 
his home by using a wheelchair, and that he cannot work.  
Objectively, the veteran's right knee exhibited tenderness, 
pain, and crepitus.  Range of motion was from 0 degrees to 80 
degrees, limited by pain.  The knee appeared stable, however.  
The diagnosis was residual postoperative bilateral Osgood-
Schlatter disease, and arthritis of the knees.  The examiner 
opined that it is more likely than not that the bilateral 
Osgood-Schlatter disease and the resulting surgeries and pain 
have aggravated any underlying arthritis.  This is due to 
pain and give way that resulted in other injuries and other 
surgeries.

The above-cited medical reports paint a picture of right knee 
disability which is clearly more severe than that shown prior 
to the April 1998 surgery.  The medical examiners have 
clearly indicated that the resulting right knee disability 
had become more severe.  However, what was not clearly and 
consistently reported was the actual limitations due to the 
increase in disability.  In this regard, the Board notes that 
range of motion  measurements were as severe as 20 degrees 
extension reported in November 1999 to 0 degrees or full 
extension in February 1999.  Further, flexion was reported to 
be full in August 1998, but limited to 45 degrees in February 
2000.  The Board observes here that these reported ranges of 
motion appear to be the point at which motion was limited by 
pain.  In other words, the additional functional loss due to 
pain effectively limited motions to these points.  See 
DeLuca.  

The Board also believes that the changing disability picture 
from one examination to another can reasonably be viewed as 
evidence of an increase in severity during flare-ups.  With 
that in mind, the Board believes that the most severe 
limitation of motion findings reported can be viewed as 
indicative of the veteran's disability during periods of 
flare-ups.  Looking to these reports, the Board observes that 
the most severe limitation of flexion was reported to be to 
45 degrees in February 2000.  However, under Code 5260, such 
limitation only warrants a 10 percent rating.  There is 
clearly no benefit to the veteran by applying this Code.  
However, the most severe limitation of extension was reported 
to be to 20 degrees in November 1999.  Such limitation of 
extension warrants a rating of 30 percent under Code 5261.  
However,  there has been no showing of limitation of 
extension to 30 degrees, even during flare-ups, to warrant a 
rating in excess of 30 percent under Code 5261. 

In sum, the Board finds that a rating of 30 percent under 
Code 5261 from October 1, 1998, is warranted.  In reaching 
this determination, the Board has applied the provisions of 
38 C.F.R. § 4.7 as well as the provisions of 38 C.F.R. 
§§ 4.40, 4.45 regarding additional functional loss due to 
pain, fatigue, incoordination and weakness.  The Board has 
also reviewed the evidence with the benefit of the doubt 
provisions of 38 C.F.R. § 4.3 in mind.  It appears from the 
various rating decisions, statement of the case and 
supplemental statement of the case that the RO recognized the 
severity of the veteran's disability and attempted to arrive 
at an accurate disability evaluation over the years by rating 
the disability under different criteria by analogy.  The 
Board also recognizes the complexity of fitting the facts of 
this case into the descriptions of the rating criteria set 
forth in 38 C.F.R. Part 4.  After reviewing the various 
medical reports, the Board believes that a 30 percent rating 
under Code 5261 most accurately reflects the effect of pain, 
fatigue, weakness and incoordination and the resulting 
additional functional loss of extension.  However, while 
there has been some reference to instability and joint 
looseness, the majority of the medical examiners have been 
unable to detect any clinical evidence of recurrent 
subluxation or lateral instability.  The preponderance of the 
evidence is against a finding that assignment of a rating 
under Code 5257 is warranted.  



ORDER

Entitlement to a rating in excess of 10 percent prior to 
April 7, 1998, for service-connected right knee Osgood-
Schlatter disease with gonarthrosis is not warranted.  
Entitlement to separate disability ratings under Diagnostic 
Code 5257 for recurrent subluxation or lateral in stability 
and under Diagnostic Codes 5260, 5261 for limitation of 
motion is not warranted for any period encompassed by the 
present appeal.  To this extent, the appeal is denied. 

Entitlement to a 30 percent rating from October 1, 1998, for 
additional limitation of motion due to pain related to the 
service-connected right knee Osgood-Schlatter disease with 
gonarthrosis is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

